                                                                    USDSSDNY
                                                                    DOCUMENT
                                                                   fLECTRONICALLY FILED
                            UNITED STATES DISTRICT COU
                           SOUTHERN DISTRICT OF NEW Y                 C #: - -----.-- - -
                                                                    DATE FILED:  ~ ~
-------------------------------------------------X
        United States of America

                      V.                                  Docket Number: 16-CR-670

           Vetthya Alcius

-------------------------------------------------X

                                               ORDER

This Cause having been heard before me after all parties appeared before the Court for a
judicial compliance status conference on December 4, 2019.


IT IS HEREBY ORDERED for a period of six (6) months, the defendant shall reside in a
Residential Re-Entry Center (RRC) approved by the Probation Department. While in the
RRC, the defendant shall adhere to all rules and conditions established by the RRC. The
payment of subsistence costs shall be waived.



                                                                        IZ - S - I"/
UNITED STATES DISTRICT JUDGE                                                DATE
